          Case 19-15745-amc    Doc 14-1 Filed 11/14/19 Entered 11/14/19 17:56:28             Desc
                                   Proposed Order Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       RICHARD J DEMARCO



                             Debtor               Bankruptcy No. 19-15745-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




                                      _________________________________
                                                  Ashely M. Chan
                                                  Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
MICHAEL KUTZER
1420 WALNUT STREET
SUITE 1216
PHILADELPHIA, PA 19102-


Debtor:
RICHARD J DEMARCO

2158 BROOKTHORPE CIRCLE

BROMALL, PA 19008-
